Case 6:18-cv-00628-JDK-KNM Document 28 Filed 01/15/21 Page 1 of 1 PageID #: 83




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                           §
ANTONIOLE CUBA,                            §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §     Case No. 6:18-cv-628-JDK-KNM
                                           §
KRISTIN BURNETT, et al.,                   §
                                           §
     Defendants.                           §
                                           §

                                FINAL JUDGMENT
       The Court, having considered Plaintiff’s claims and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that Plaintiff’s claims in this action are DISMISSED for

 failure to state a claim upon which relief can be granted, with prejudice as to the

 filing of another in forma pauperis complaint raising these allegations in federal

 court, but without prejudice as to any claims for deprivation of property which

 Plaintiff may wish to pursue in state court or through the administrative processes

 of TDCJ-CID. All pending motions are DENIED as MOOT.

       The Clerk of Court is instructed to close this case.

       So ORDERED and SIGNED this 15th day of January, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
